DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant’s election without traverse of Group I, Species II in the reply filed on 3/11/21 is acknowledged.  The Applicant contends claims 1-8 are readable thereon.  Accordingly, claims 1-8 will be examined herein with claims 9-20 being withdrawn from further communication.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 should be amended to indicate Application No. 15/490,171 is now U.S. Patent 10,603,947.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates (U.S. Patent 1,457,875).
In regard to claim 1, Coates discloses a writing implement comprising:
a body 10 having an inner surface defining a cavity, a first end 12 and a second end opposite the first end wherein the second end has an inlet (at element 24, see Figure 5) in fluid communication with the cavity of the inner surface,
a nib 14 coupled to the first end,

In regard to claim 3, the biasing member 25 creates the biasing pressure to engage the valve 24 against a first edge of the inlet, wherein, when an internal pressure within the cavity of the inner surface is less than the biasing pressure, the cavity is blocked from fluid communication with the outlet.
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Johnson reference is cited for disclosing other pertinent structure.  It is noted that no unclaimed features of the present invention were found in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
3/15/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754